Case 1:20-cv-00811-LPS Document 17 Filed 09/24/20 Page 1 of 1 PageID #: 368
 Case 1:20-cv-00811-LPS Document 16-1 Filed 09/15/20 Page 1 of 1 PagelD #: 367




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

                                                  )
  UNITED STATES OF AMERICA,
                                                  )
                         Plaintiff,               )
                   V.                             )   Case No. 1:20-cv-00811-LPS
                                                  )
  ALTABA, INC.,                                   )
                         Defendant.               )

              [PROPOSED] ORDER GRANTING MOTION TO EXTEND TIME

         Upon consideration of Altaba Inc. 's ("Altaba~otion to Extend Time (the "Motion"),

                 IT IS HEREBY ORDERED this       I~day of J ' ~ 020, that:
         1.      The Motion is GRANTED; and

         2.      The deadline for Altaba to respond to the First Amended Complaint in the above-

 captioned action is set to October 16, 2020.




 878541-WILSR0IA- MSW
